COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                            §
     MICHAEL J. WYNNE; 1ST AND
     TRINITY SUPER MAJORITY, LLC                            §
     AND 3RD; AND CONGRESS SUPER                                               No. 08-20-00230-CV
     MAJORITY, L.L.C.,                                      §
                                                                                  Appeal from the
     Appellants,                                            §
                                                                                250th District Court
     v.                                                     §
                                                                             of Travis County, Texas 1
     GREGORY S. MILLIGAN, IN HIS                            §
     INDIVIDUAL CAPACITY AND AS                                             (TC# D-1-GN-20-003550)
     RECEIVER FOR WC 1ST AND                                §
     TRINITY L.P. AND WC 3RD AND
     CONGRESS, L.P.; THE ROY F. &                           §
     JOANN COLE MITTE FOUNDATION;
     RAY CHESTER; STEPHEN WAYNE                             §
     LEMMON; AND RHONDA BEAR
     MATES,                                                 §
     Appellees.                                             §

                                         MEMORANDUM OPINION

           Appellant Michael J. Wynne has filed an agreed notice of settlement and motion to vacate

the trial court’s judgment and to dismiss as moot this appeal as to himself individually. The motion

indicates it is unopposed, and we have received no objection from any other party to this motion.

As such, we will grant the motion and render judgment vacating the trial court’s judgment as to


1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
Wynne individually and dismiss this appeal as to Wynne individually. See TEX.R.APP.P.

42.1(a)(2)(A).



July 30, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2